Citation Nr: 1608567	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  09-48 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1985 to August 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In July 2012, the Veteran testified before the undersigned at a Travel Board hearing at the RO; a transcript of that hearing is of record.

This case was previously before the Board in January 2013, at which time the Board reopened the claim of entitlement to service connection for bilateral hearing loss and remanded it for further development, including specifically so that the Veteran could be afforded a VA audiological examination.  

In March 2013, the AMC granted service connection for right ear hearing loss, assigning a noncompensable (0 percent) evaluation effective June 24, 2008.  Accordingly, that aspect of the claim is no longer at issue.  However, service connection for left ear hearing loss was denied.  See March 2013 Supplemental Statement of the Case (SSOC).  Accordingly, the issue remaining on appeal has been recharacterized as reflected on the title page.  

The Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems contain additional documents pertinent to this appeal.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that service connection is warranted for left ear hearing loss, based on exposure to acoustic trauma.  

As noted, the claim was previously remanded in January 2013 so that the Veteran could be provided a VA audiological examination.  That examination was performed in March 2013, at which time the examining VA audiologist determined that the Veteran's had high frequency sensorineural hearing loss in the left ear, but "not at a level recognized as disabling by the VA."  See 38 C.F.R. § 3.385 (2015) (For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.); Hensley  v. Brown, 5 Vet. App. 155, 157 (1993) (holding that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss).  Nevertheless, the March 2013 examining audiologist opined that, because there was no demonstrable hearing pathology in the Veteran's service treatment records (STRs), any identified left ear hearing loss "is less likely as not related to noise/acoustic trauma during military service."  


The examiner's opinion is, however, inadequate to decide this claim, in that the VA examiner based the negative etiological opinion solely upon the lack of evidence of complaints of or treatment for auditory symptoms in the Veteran's service treatment records.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied entirely on the absence of evidence in the STRs to provide a negative opinion).  In this regard, the absence of evidence of an auditory pathology in the service treatment records does not preclude service connection.  See Hensley, 5 Vet. App. at 159 (holding that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) (finding that the lack of documented hearing loss while in service is not fatal to a claim for service connection.).  

Moreover, the Veteran contends that her left ear hearing loss has increased in severity in the years since that March 2013 VA examination, such that it now meets the criteria for a disability under VA law.  See September 2015 Post Remand Brief (noting that the Veteran "contends that her hearing loss has become worse and now meets the criteria for service connection for hearing loss for VA purposes").  See also 38 C.F.R. § 3.385.  However, there are no audiometric findings of record confirming this assertion. 

Therefore, on remand, a new VA audiological examination should be conducted to determine the nature and likely etiology of the Veteran's left ear hearing loss.  Additionally, given that the Veteran has been granted service connection for tinnitus and right ear hearing loss, as discussed above, the VA examiner should additionally address whether the Veteran's now service-connected auditory pathology likely caused or aggravated any identified left ear hearing loss.  See 38 C.F.R. § 3.310(a) and (b); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).


Finally, as the case is being remanded, the Veteran should be given another opportunity to identify any records of private medical treatment that she would like to submit or have VA obtain, especially since it appears that she has undergone private medical treatment for her auditory symptomatology.  Her VA treatment records, dated since October 2012, should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran requesting her to identify any relevant outstanding private treatment records and any other relevant evidence pertaining to her claims.  She should be invited to submit this evidence herself or to request VA to obtain it on her behalf.  Authorized release forms (VA Form 21-4142) should be provided for this purpose.

If the Veteran properly fills out and returns any authorized release forms for private records identified by her, reasonable efforts should be made to obtain such records and associate them with the VBMS virtual file.  At least two such efforts should be made unless it is clear that a second effort would be futile. 

If attempts to obtain any records identified by the Veteran are not successful, she must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.


2.  Make arrangements to obtain the Veteran's complete VA treatment records, dated since October 2012, including specifically any records of audiometric testing or evaluation performed in conjunction with her treatment in the Audiology and Hearing Aid Clinic at the Fayetteville, North Carolina VA Medical Center.

3.  After the above development has been completed, schedule the Veteran for a VA audiological examination, conducted by a state-licensed audiologist.  The Veteran's claims file, including a copy of this remand, must be made available to and reviewed by the hearing examiner.  The examination report must reflect that such a review was undertaken.

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The examination must include a puretone audiometry test and a controlled speech discrimination test using the Maryland CNC word list.

After reviewing the file, eliciting a full medical history from the Veteran, conducting an examination of the Veteran, and performing any clinically indicated diagnostic testing, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any identified left ear hearing loss had its clinical onset during active service or is related to any in-service disease, event, or injury, including specifically military noise exposure.


Additionally, if a direct relationship to service is not found, the examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any left ear hearing loss was either (a) caused by, or (b) aggravated by her service-connected right ear hearing loss and/or tinnitus.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

4.  Then, review the claims file and ensure that all requested development actions have been completed in full.  If any VA examination report or opinion does not adequately respond to the above remand directives, it must be returned to the examiner for corrective action.

5.  Finally, after completing any other development that may be indicated, readjudicate the claims on the merits.  

If the benefits sought are not granted, the Veteran and her representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




